Citation Nr: 1643753	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January through April of 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues on appeal were remanded previously by the Board in August 2014 for further development, to include:  obtaining the Veteran's social security records; obtaining the records for additional treatment identified by the Veteran; and, readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  The ordered development has been performed and the matter returns to the Board for de novo review.

In relation to the Veteran's claim for service connection for an acquired psychiatric disorder, the record shows that the Veteran characterizes his claimed disorder as being PTSD specifically.  Still, other evidence in the record suggests possible other diagnoses that include depression and anxiety.  Given the same, the Board has expanded the Veteran's claim to encompass consideration of possible service connection for those alternatively diagnosed disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal also included previously issues concerning the Veteran's entitlement to non-service-connected pension and special monthly compensation.  Those claims were denied in the Board's previous August 2014 decision and remand and therefore are no longer in an appellate status before the Board.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  The Veteran does not have peripheral neuropathies in his upper or lower extremities.

3.  The Veteran has depression and anxiety, diabetes mellitus, type II, hypertension, arteriosclerotic heart disease, and residuals from a cerebrovascular accident that were not sustained during service; are not related etiologically to an injury, illness, or event that occurred during his active duty service; and, were not manifest to any degree within a year from his separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for diabetes mellitus, type II are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for hypertension are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for arteriosclerotic heart disease are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for right upper extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for left upper extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria for service connection for right lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

8.  The criteria for service connection for left lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

9.  The criteria for service connection for a cerebrovascular accident are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A February 2009 letter notified the Veteran of the information and evidence needed to substantiate his claims, and also, provided notice of the process by which VA assigns disability ratings and effective dates.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify is satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claims.  His claim submissions, lay statements, and relevant private treatment records have been obtained and associated with the record.

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (provides an analysis of when an examination is required).  The Board recognizes that the Veteran has not been afforded an examination for any of the conditions currently on appeal.  VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon, 20 Vet. App. At 83.  As discussed more fully below, the assembled evidence does not show credible evidence of service in Vietnam during the Vietnam Era, credible evidence of a continuity of symptomatology between the claimed disabilities and service, or competent evidence otherwise relating the claimed disabilities to service.  Under the circumstances, VA medical examinations of those disorders are not warranted.  38 C.F.R. § 3.159 (c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

Generally, service connection will be granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f).

Service connection for certain listed chronic diseases, such as psychoses, cardiovascular-renal diseases including hypertension and heart disease, and diabetes mellitus may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b).

At the outset of the analysis, the Board acknowledges the Veteran's assertion in his January 2009 claim that he had active duty service in Vietnam.  The record does not support that assertion.  In that regard, the Veteran's DD Form 214 does not note any foreign service during the Veteran's brief period of active duty service.  Service personnel record in the claims file includes the Veteran's Enlisted Qualification Record, which reflects that the entirety of the Veteran's service was at Fort Bragg, North Carolina.  Indeed, neither the Veteran nor his representative provided any dates or specific locations for his purported Vietnam service, nor names of or statements from any service buddies who served alongside him and who can attest to his service in Vietnam.  Based on the evidence, the Board must conclude that the Veteran did not have any service in Vietnam.  Accordingly, although 38 C.F.R. § 3.309 (e) does provide provisions for presumptive service connection for certain listed diseases based on presumed herbicide exposure during Vietnam service, those provisions are not applicable in this case.

Subject to the above, the Veteran's service treatment records contain no reference to any complaints, findings, treatment, or diagnoses related to any neuropathies, psychiatric disorders, diabetes, hypertension, heart disease, or cerebrovascular accident.  Indeed, a medical examination conducted in March 1970 as part of Medical Board proceedings related to disabilities caused by a left knee injury revealed no objective findings that were consistent with the in-service occurrence of any of the disorders at issue in this appeal.  The Veteran has also not reported that onset of any complaints in service he believes to be related to these disorders, or any continuity of symptomatology thereafter.

Concerning the Veteran's upper and lower extremity peripheral neuropathies, the Veteran raises no specific assertions concerning the onset and duration of the claimed conditions.  An October 2006 private treatment records from Dr. R.P. notes that a neurological examination conducted at that time indicated poor grip strength in the Veteran's hands.  Dr. R.P. remarked, however, that it was questionable as to whether the Veteran was providing good effort during testing.  Hence, he appears to question the validity of the decreased grip strength findings.  An April 2008 record from Dr. R.P. notes complaints by the Veteran of burning in his legs.  Significantly, however, a neurological examination conducted by Dr. R.P. in December 2008 was normal.  Overall, there is no indication in the evidence that the Veteran has ever demonstrated reliable neurological findings, or, that he has ever received a diagnosis pertinent to his isolated neurological complaints.

In regard to the Veteran's acquired psychiatric disorder, the records for private treatment received by the Veteran from Dr. R.P. from March 2004 through February 2009 make recurring mention of depression and anxiety.  It is unclear from the record as to whether Dr. R.P. was rendering formal diagnoses of depression and anxiety; even assuming he was however, the records contain no opinion as to whether the depression and anxiety are related in any way to his active duty service.

Relating to the Veteran's diabetes, Dr. R.P.'s records do note an ongoing history of diabetes that, according to a notation made in Dr. R.P.'s March 2004 initial treatment record, pre-dated treatment by "several years."  Subsequent records through 2009 document that the Veteran continued to be monitored by Dr. R.P. for his diabetes.  Again, however, the records contain no opinion as to whether the diabetes is related in any way to the Veteran's active duty service.

In relation to hypertension, Dr. R.P.'s records also note ongoing hypertension.  Indeed, blood pressure readings taken during the initial March 2004 treatment were 170/110 mmHg and 154/108 mmHg.  Repeat blood pressure readings taken during treatment in April 2004 and February 2009 were 170/110 mmHg and 154/108 mmHg respectively.  Also in relation to hypertension, the records do not contain any opinions that relate the hypertension to the Veteran's active duty service.

With regard to arteriosclerotic heart disease, October 2006 treatment records from Dr. R.P. note initial concerns about possible arteriosclerotic heart disease and arteriosclerotic dementia.  A heart study conducted in November 2008 was consistent with 70 percent carotid artery obstruction and coronary artery disease was diagnosed.  Once again, the records contain no opinions relating the Veteran's heart condition to his active duty service.  Of significance, however, Dr. R.P. notes in a February 2009 treatment record that the Veteran has a longstanding history of smoking.  He notes also other risk factors such as the Veteran's obesity and low activity level.

Finally, in relation to the Veteran's cerebrovascular accident, Dr. R.P.'s initial March 2004 treatment record notes that the Veteran had a history of initial cerebrovascular accident in February 2003 with resulting left-sided numbness and gait disturbance.  Subsequent records show that the Veteran's cerebrovascular accident residuals were followed and monitored by Dr. R.P.  Once again, however, Dr. R.P. gives no opinion as to whether the cerebrovascular accident was related in any way to the Veteran's active duty service.

In the absence of any evidence of objective findings or diagnoses relating to the Veteran's claimed peripheral neuropathies in his upper and lower extremities, the basic elements for service connection for those disabilities under 38 C.F.R. § 3.303 (a) are not met.  Similarly, without evidence in the record indicating the onset of a psychiatric illness, diabetes, hypertension, heart disease, or cerebrovascular accident during service, or, evidence some other etiological relationship between those conditions and the Veteran's active duty service, the basic elements for service connection for those disabilities also are not met.  Also, there is no evidence in the record that the Veteran's acquired psychiatric disorder, hypertension, arteriosclerotic heart disease, or diabetes were manifest to any degree within one year from his separation from service in April 1970.  Therefore, service connection cannot be granted for those disabilities pursuant to 38 C.F.R. § 3.309 (a).  Finally, to the extent that the Veteran asserts generally that his claimed disabilities are secondary to diabetes mellitus, type II, service connection for those disabilities cannot be granted pursuant to 38 C.F.R. § 3.310 because his claim for service connection for diabetes mellitus, type II is being denied.

The Veteran is not entitled to service connection for right and left upper and lower peripheral neuropathies; an acquired psychiatric disorder; diabetes mellitus, type II; hypertension; arteriosclerotic heart disease; and, cerebrovascular accident.  This appeal is denied.



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is denied.

Service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.

Service connection for arteriosclerotic heart disease, to include as secondary to diabetes mellitus, is denied.

Service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, is denied.

Service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, is denied.

Service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, is denied.

Service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, is denied.

Service connection for a cerebrovascular accident is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


